DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Application filed on 05/26/2021, said application claims a priority date of 11/27/2018.  
Claims 1-15 are pending in the case.  
Claims 1, 9 and 15 are independent claims.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pucha et al. (US 2017/0099347 A1, published 04/06/2017, hereinafter “Pucha”) in view of Carmichael et al. (US 2008/0186971 A1, published 08/07/2008, hereinafter “Carmichael”), further in view of Son et al. (US 2007/0039037 A1, published 02/15/2007, hereinafter “Son”) and further in view of Fiorini et al. (US 2019/0014208 A1, effectively filed on 01/04/2016, hereinafter “Fiorini”).

Independent Claim 1:
	Pucha discloses a display device comprising:
a display (Pucha: Fig. 1A-1B and 7, ¶ [0204], [0207]); 
a communication unit configured to communicate with at least one other display device (Pucha: Figs. 1A-1B, 7, ¶ [0060], [0207].); 
a memory storing one or more instructions (Pucha: Fig. 7, ¶ [0206].); and 
a control unit comprising at least one processor configured to perform at least one of the one or more instructions (Pucha: Fig. 7, ¶ [0204]-[0206].), 
wherein the processor is further configured to enforcing access control list (ACL) rules for at least one other display device in the same manner as the display device by transmitting second information to the at least one other display device through the communication unit (Pucha: ¶ [0009], [0072], [0170].).
Pucha does not appear to expressly teach a display device wherein:
enforcing the ACL rules comprises:
acquiring first information corresponding to outbound traffic to be transmitted from the communication unit, 
blocking outbound traffic corresponding to second information including at least a portion of the first information, and 
enforcing the ACL rules for at least one other display device based on displaying a first user interface for selecting whether to enforce the ACL rules for the at least one other display device.
However, Carmichael teaches a device wherein enforcing the ACL rules comprises:
acquiring first information corresponding to outbound traffic to be transmitted from the communication unit (Carmichael: ¶ [0005], [0040].), 
blocking outbound traffic corresponding to second information including at least a portion of the first information (Carmichael: ¶ [0005], [0040].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Pucha wherein enforcing the ACL rules comprises:
acquiring first information corresponding to outbound traffic to be transmitted from the communication unit, 
blocking outbound traffic corresponding to second information including at least a portion of the first information, as taught by Carmichael.
One would have been motivated to make such a combination in order to provide a more effective means for controlling what can be sent or received by the device (Carmichael: ¶ [0005], [0040].).
Pucha in view of Carmichael does not appear to expressly teach a display device wherein enforcing the ACL rules for at least one other display device based on displaying a first user interface for selecting whether to enforce the ACL rules for the at least one other display device.
wherein enforcing the ACL rules for at least one other display device based on providing a first user interface for selecting whether to enforce the ACL rules for the at least one other display device (The user can select an option Son: Fig. 5, ¶ [0042], [0054]-[0057]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Pucha in view of Carmichael wherein enforcing the ACL rules for at least one other display device based on providing a first user interface for selecting whether to enforce the ACL rules for the at least one other display device, as taught by Son.
Pucha in view of Carmichael and further in view of Son does not appear to expressly teach a display device wherein the first user interface is displayed on the display device.
However, Fiorini teaches a display device wherein a mode selection interface that controls a group of display devices is displayed on a first display device of the group of display devices (Fiorini: Figs. 2A-3C, 7B, ¶ [0070]-[0074].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Pucha in view of Carmichael and further in view of Son wherein a mode selection interface that controls a group of display devices is displayed on a first display device of the group of display devices, as taught by Fiorini.
One would have been motivated to make such a combination in order to provide a more effective means for selecting a mode to be applied to a group of devices (Fiorini: Figs. 2A-3C, 7B, ¶ [0070]-[0074]).
wherein the first user interface is displayed on the display device.

Claim 2:
The rejection of claim 1 is incorporated.  The rejection of claim 1 is incorporated.  Pucha in view of Carmichael, further in view of Son and further in view of Fiorini further teaches a display device wherein the first information includes a list including at least one of a destination Internet protocol (IP) address, a uniform resource locator (URL), or a media access control (MAC) address related to outbound traffic to be transmitted when the processor requests predetermined information from at least one external server connected to a network (Carmichael: ¶ [0005], [0040]).

Claim 5:
The rejection of claim 1 is incorporated.  Pucha in view of Carmichael, further in view of Son and further in view of Fiorini further teaches a display device wherein the processor is further configured to transmit the second information to the at least one other display device by using at least one of a broadcast scheme, a multicast scheme, or a scheme of communicating with the at least one other display device connected to an access point (AP) in a network (Pucha: ¶ [0009], [0060] [0072], [0170].).

Claim 7:
	The rejection of claim 1 is incorporated.  Pucha in view of Carmichael, further in view of Son and further in view of Fiorini further teaches a display device wherein the processor is further configured to, when third information for blocking outbound traffic of the display device in the same manner as the at least one other display device is received, add outbound traffic corresponding to the third information to a block list of the display device and control outbound traffic to be blocked based on the block list (ACLs can be synched between the different devices, Pucha: ¶ [0009], [0072], [0130], [0170].  ACLs can be used to block outbound traffic, Carmichael: ¶ [0005], [0040]).

Claim 8:
	The rejection of claim 7 is incorporated.  Pucha in view of Carmichael, further in view of Son and further in view of Fiorini further teaches a display device wherein the processor is further configured to control the third information to be transmitted to at least one other different display device (ACLs can be synched between three devices, Pucha: ¶ [0009], [0072], [0130], [0170].  ACLs can be used to block outbound traffic, Carmichael: ¶ [0005], [0040]).
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pucha in view of Carmichael, further in view of Son, further in view of Fiorini and further in view of Newman (US 2009/0154348 A1, published 06/18/2009, hereinafter “Newman”).

Claim 3:
	The rejection of claim 1 is incorporated.  Pucha in view of Carmichael, further in view of Son and further in view of Fiorini does not appear to expressly teach a display device wherein the processor is further configured to display the list included in the first information and display a second user interface for selecting an item to be blocked from the list and generating the second information.
	However, Newman teaches a display device wherein the processor is further configured to display the list included in the first information and display a second user interface for selecting an item to be blocked from the list and generating the second information (Newman: ¶ [0050]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Pucha in view of Carmichael, further in view of Son and further in view of Fiorini wherein the processor is further configured to display the list included in the first information and display a second user interface for selecting an item to be blocked from the list and generating the second information, as taught by Newman.
	One would have been motivated to make such a combination in order to provide a more effective means for adding entries to the ACL (Newman: ¶ [0050]).

Claim 4:
	The rejection of claim 1 is incorporated.  Pucha in view of Carmichael, further in view of Son, further in view of Fiorini and further in view of Newman further teaches a display device wherein the processor is further configured to block at least a portion of outbound traffic to be transmitted from the display device by adding the outbound traffic corresponding to the second information to a block list, wherein the block list includes at least one of a destination IP, a URL, or a MAC address related to the outbound traffic corresponding to the second information (Newman: ¶ [0050]).

Claim(s) 9, 10, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pucha in view of Carmichael and further in view of Son.

Independent Claims 9 and 15:
	Pucha discloses a computer program product comprising a recording medium having stored therein a program for implementing a method comprising (Pucha: Fig. 7, ¶ [0204]-[0206]):
enforcing access control list (ACL) rules for at least one other display device in the same manner as the display device by transmitting second information to the at least one other display device through the communication unit (Pucha: ¶ [0009], [0072], [0170].).
Pucha does not appear to expressly teach a display device wherein:
enforcing the ACL rules comprises:
acquiring first information corresponding to outbound traffic to be transmitted from the communication unit, 
blocking outbound traffic corresponding to second information including at least a portion of the first information.
However, Carmichael teaches a device wherein enforcing the ACL rules comprises:
acquiring first information corresponding to outbound traffic to be transmitted from the communication unit (Carmichael: ¶ [0005], [0040].), 
blocking outbound traffic corresponding to second information including at least a portion of the first information (Carmichael: ¶ [0005], [0040].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Pucha wherein enforcing the ACL rules comprises:
acquiring first information corresponding to outbound traffic to be transmitted from the communication unit, 
blocking outbound traffic corresponding to second information including at least a portion of the first information, as taught by Carmichael.
One would have been motivated to make such a combination in order to provide a more effective means for controlling what can be sent or received by the device (Carmichael: ¶ [0005], [0040].).

Claim 10:
The rejection of claim 9 is incorporated.  The rejection of claim 1 is incorporated.  Pucha in view of Carmichael further teaches a display device wherein the first information includes a list including at least one of a destination Internet protocol (IP) address, a uniform resource locator (URL), or a media access control (MAC) address related to outbound traffic to be transmitted when the processor requests predetermined information from at least one external server connected to a network (Carmichael: ¶ [0005], [0040]).

Claim 13:
The rejection of claim 9 is incorporated.  Pucha in view of Carmichael further teaches a display device wherein the blocking comprises transmitting the second information to the at least one other display device by using at least one of a broadcast scheme, a multicast scheme, or a scheme of communicating with the at least one other display device connected to an access point (AP) in the network (Pucha: ¶ [0009], [0060] [0072], [0170].).

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pucha in view of Carmichael and further in view of Newman.

Claim 11:
	The rejection of claim 10 is incorporated.  Pucha in view of Carmichael does not appear to expressly teach a method wherein the blocking comprises displaying the list included in the first information, and displaying a second user interface for selecting an item to be blocked from the list and generating the second information.
	However, Newman teaches a display device wherein the blocking comprises displaying the list included in the first information, and displaying a second user interface for selecting an item to be blocked from the list and generating the second information (Newman: ¶ [0050]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device of Pucha in view of Carmichael wherein the blocking comprises displaying the list included in the first information, and displaying a second user interface for selecting an item to be blocked from the list and generating the second information, as taught by Newman.
	One would have been motivated to make such a combination in order to provide a more effective means for adding entries to the ACL (Newman: ¶ [0050]).

Claim 12:
	The rejection of claim 11 is incorporated.  Pucha in view of Carmichael and further in view of Newman further teaches a display device wherein the blocking comprises blocking at least a portion of outbound traffic to be transmitted from the display device by adding the outbound traffic corresponding to the second information to a block list, wherein the block list includes at least one of a destination IP, a URL, or a MAC address related to the outbound traffic corresponding to the second information (Newman: ¶ [0050]).

Allowable Subject Matter
Claims 6 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

Wright et al., US 2017/0366505 A1 (Outbound traffic for a display device can be filtered, ¶ [0030])

Sembugamoorthy et al., US 2009/0119750 A1 (The user can edit the access control list, claim 15)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175